NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 10-3792
                                  ___________

                                ANDRE JACOBS,
                                          Appellant

                                        v.

   *SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS; JOHN
SHAFFER, Executive Secretary of Corrections; FRED MAUE, M.D. Chief Psychiatrist;
 LANCE COUTURIER, Chief Psychologist; WILLIAM STICKMAN, Deputy Western
   Union; NEAL MECHLING, Former Superintendent of Fayette and SCI-Western;
HARRY WILSON, Superintendent-Fayette; GARY GALLUCCI, Psychologist-Fayette;
 PETE SAAVEDRA, Psychiatrist-Fayette; RAVINDRANATH KOLLI, M.D., Former
LTSU Psychiatrist; MARK KRYSEVIG, Former Deputy Superintendent-Fayette; JOEL
DICKSON, Former Deputy Superintendent; LINDA HARRIS, Deputy Superintendent-
  Fayette; RODNEY TORBIC, Attorney; REBECCA KESSLER, Former LTSU Unit
   Manager; RONALD REISINGER, Chief Grievance Coordinator Delegate; JOAN
  DELIE, Corrections Health Care Administrator; DON SKUNDA, Health Care Staff-
Western; DR. GINCHEREAU, Health Care Staff-Western; LORI LAPINA, Physician’s
 Assistant; CHRIS MEYERS, Physicians Assistant-Fayette; GLORIA POINDEXTER,
 Healthcare Staff-Western; ROSEMARY HORNER; JOANN DIAMICO; KENNETH
 RANDOLPH; TRACEY LAHUE; ZATTOZALO; DONALD GEORGE; GREGORY
  GIDDENS; GREGORY MOHRING; LT. GREEN (Western); ANTHONY BOVO;
JOSEPH KREMPOSKY; MARK MOZINGO (Lieutenants); GARY ABRAMS, Former
  Corrections Officer, Current Counselor; B.E. ANSELL, Hearing Examiner; RANDY
  MINNICK; JOHN KNUMPSKI; SCOTT CARLSON; SGT. KEEFER (Correctional
          Officers); CAROL SCIRE, Grievance Coordinator/Superintendents

                    *(Pursuant to Rule 43(c), Fed. R. App. P.)
                   ____________________________________

                  On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                     (W.D. Pa. Civil Action No. 07-cv-00514)
                   District Judge: Honorable Joy Flowers Conti
                   ____________________________________
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 19, 2013

         Before: SLOVITER, GREENAWAY, JR. and BARRY, Circuit Judges

                            (Opinion filed: February 19, 2013)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Andre Jacobs, a Pennsylvania prisoner proceeding pro se, appeals an order of the

United States District Court for the Western District of Pennsylvania granting summary

judgment in favor of the defendants in his civil rights action. For the reasons that follow,

we will affirm the judgment of the District Court.

       In April 2007, Jacobs filed a complaint against prison officials, employees, and

medical providers claiming violations of his constitutional rights in connection with his

confinement in the Long Term Segregation Units (“LTSU”) at SCI-Pittsburgh and SCI-

Fayette. In an amended complaint, Jacobs alleged, among other things, that his

placement in the LTSU was improper because he suffers from mental illnesses, that the

conditions in the LTSU exacerbated his illnesses, and that he was being denied proper

treatment. Jacobs also averred that in 2003 he was assaulted by guards, denied medical

treatment, issued a false misconduct, and denied access to the courts, and that in 2004 he

was placed in four-point restraints and injected with a drug, which he later learned was

Haldol. Jacobs also alleged that the defendants, in particular Drs. Ravindranath Kolli and
                                             2
Peter Saavedra, subjected him to experimental treatment with medication.

       The defendants filed motions to dismiss the complaint, asserting that Jacobs’

claims are time-barred. Because Jacobs submitted documents beyond the pleadings, the

Magistrate Judge treated the motions as motions for summary judgment and

recommended granting them on statute of limitations grounds. The District Court

adopted the Magistrate Judge’s report and recommendation. Jacobs then filed a motion

for reconsideration asserting that he had not discovered the basis for his claims against

Drs. Kolli and Saavedra until August 2005, when he was first able to review his medical

records. Because the Magistrate Judge had not considered whether the statute of

limitations was tolled on this basis, the District Court reopened the matter as to Drs. Kolli

and Saavedra.

       Jacobs then filed a second amended complaint against Drs. Kolli and Saavedra,

reiterating allegations that these defendants condoned his confinement in the LTSU

knowing of his mental illness, under-diagnosed his condition so that he would remain

there, and experimented on him with anti-psychotic medication. Drs. Kolli and Saavedra

moved for summary judgment, again asserting that Jacobs’ claims are time-barred. The

Magistrate Judge agreed, explaining that by June 2004 Jacobs was aware of, or through

the exercise of reasonable diligence should have been aware of, all relevant facts

concerning the alleged actions of Drs. Kolli and Saavedra.

       The District Court adopted the Magistrate Judge’s recommendation to grant

summary judgment. The District Court noted that Jacobs had most strenuously objected
                                              3
to the dismissal of his claim that Drs. Kolli and Saavedra had subjected him to

experimentation, but the District Court agreed with the Magistrate Judge that Jacobs

should have been on notice of his claim before August 2005. The District Court also

found that Jacobs had not produced any evidence from which a jury could conclude that

experimentation had taken place. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s grant of summary judgment. Knopick v. Connelly, 639 F.3d

600, 606 (3d Cir. 2011).

       Pennsylvania’s two-year statute of limitations applicable to personal injury actions

applies to Jacobs’ action pursuant to 42 U.S.C. § 1983. Lake v. Arnold, 232 F.3d 360,

368 (3d Cir. 2000). Pennsylvania’s tolling rules also apply. Id. The discovery rule tolls

the statute of limitations until a plaintiff, exercising reasonable diligence, actually

discovers his injury. Id. at 367. In addition, the statute of limitations is tolled where a

defendant prevents a plaintiff from discovering his injury through fraud or concealment.

Bohus v. Beloff, 950 F.2d 919, 925 (3d Cir. 1991).

       Jacobs challenges his confinement and treatment in the LTSU in 2003 and 2004.

Absent tolling of the statute of limitations, his complaint filed in April 2007 is time-

barred. Jacobs argues on appeal, as he argued below, that he discovered the facts

supporting his claims in August 2005, when he was able to review his medical records

during a criminal proceeding. He explains that Dr. Kolli, Dr. Saavedra, and others had

represented that he did not suffer from a significant mental illness that would preclude his
                                               4
placement in the LTSU, but when he reviewed his medical records, he discovered that he

had been diagnosed with bi-polar disorder, post-traumatic stress disorder, anti-social

personality disorder, intermittent explosive disorder, and dysthymia (depression). He

also states that he learned the names of medications he had been prescribed.

       Jacobs contends that he concluded from this information that Dr. Kolli, Dr.

Saavedra, and others had concealed and lied about the seriousness of his condition and

the appropriateness of his confinement in the LTSU. He also concluded that Drs. Kolli

and Saavedra had experimented on him because they had prescribed him medication

while maintaining that he did not suffer from a mental illness. Jacobs contends that the

records he reviewed in August 2005 “put all of defendants’ treatment . . . throughout the

2003-4 period in a new light; which serves as a basis for this suit, i.e. experimentation

with deliberate indifference in violation of due process, the 8th Amendment and bodily

integrity.” Appellant’s Br. at 17.

       The record reflects, however, that Jacobs believed in 2003 and 2004 that his

mental health precluded his confinement in the LTSU and that he was being denied

proper mental health treatment. Jacobs’ medical records show that he questioned his

LTSU placement in 2003 based on his psychiatric history, which included stays at two

hospitals as a child. Jacobs also filed a grievance in April 2004 challenging his

confinement in the LTSU and the denial of mental health treatment.

       Jacobs also stated in an affidavit submitted in opposition to summary judgment

that he told Dr. Kolli, his psychiatrist from May 2003 until January 2004, that he suffered
                                             5
from impulse control problems, that he had been diagnosed with depression, and that he

had been prescribed certain medications, which he identified. Jacobs stated that he

repeatedly told Dr. Kolli that he was depressed and suffering under the conditions in the

LTSU, but Dr. Kolli only offered him drugs. Jacobs attested to the same facts with

respect to Dr. Saavedra, his psychiatrist in 2004, whom he states employed the same

practices as Dr. Kolli.

       As discussed further in the Magistrate Judge’s report, Jacobs has not shown that he

discovered any information in August 2005, or that Drs. Kolli and Saavedra concealed

any information, that was needed to bring his claims of deliberate indifference to his

mental health needs. Jacobs’ medical records do not support his assertion that he

discovered that he had been diagnosed with bi-polar and post-traumatic stress disorders.1

Jacobs may have learned other diagnoses when he saw his records, such as anti-social

personality disorder, or the names of some medications, but he already knew that he had

been given medication for his mental health complaints and that he was not provided any

other treatment, which he believed he needed. We also agree with the District Court that

Jacobs had all of the facts he needed to pursue his experimentation theory of liability

before August 2005. Because we conclude that Jacobs’ claims are time-barred, we need


1
 Jacobs’ statement that he was diagnosed with bi-polar disorder appears to be based on a
notation by Dr. Saavedra to “r/o [rule out] Bipolar DO vs. Severe ASPD [anti-social
personality disorder].” Saavedra Supp. App. at 103a. Jacobs’ statement that he was
diagnosed with post-traumatic stress disorder appears to be based on the 2009 testimony
of an expert who testified on Jacobs’ behalf at a trial involving a claim against a
correctional officer.
                                             6
not address the District Court’s additional ruling that Jacobs failed to submit evidence

from which a jury could conclude that he was subjected to experimental treatment.

         Accordingly, we will affirm the judgment of the District Court.2




2
    The motions by Drs. Kolli and Saavedra to file supplemental appendices are granted.
                                              7